COPE, Judge
(dissenting).
Although there was neglect on the part of appellee Marrero, in my view the neglect was excusable, and Marrero acted promptly to move to set aside the default. Florida has a “long standing policy of liberality toward the vacating of defaults[,]” and “ ‘in a case of reasonable doubt, where there has been no trial upon the merits, this discretion is usually exercised in favor of granting the application so as to permit a determination of the controversy upon the merits.’ ” North Shore Hospital, Inc. v. Barber, 143 So.2d 849, 852 (Fla.1962) (citation omitted). I would reverse the order denying the motion to vacate the default.